Citation Nr: 0841258	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and P.R.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

By the January 2003 decision, the RO granted service 
connection for reflex sympathetic dystrophy and combined the 
disability with service-connected residuals of bunion surgery 
and first metatarsal joint implants with degenerative changes 
of the bilateral feet.  A 30 percent evaluation was assigned 
for the disabilities.  By the May 2003 decision, the rating 
was increased to 50 percent.  In January 2008, the RO awarded 
a temporary total rating for the service-connected 
disabilities of the feet for convalescence as a result of 
foot surgery.  The veteran disagreed with the termination 
date of the temporary total rating and that aspect of her 
claim was added to the appellate issue involving the feet.

The January 2003 and May 2003 decisions denied claims of 
service connection for depression, PTSD, borderline 
personality disorder, hearing loss, and neuralgia/neuritis.  
A claim for a TDIU rating was also denied in both decisions.

By a statement that was received in September 2004, the 
veteran stated that she agreed with the denial of the hearing 
loss claim.  She also stated that the neuralgia/neuritis 
claim was in fact part of her claim involving the rating of 
her service-connected foot disability.  Additionally, the 
veteran stated that she agreed with the rating assigned for 
her feet, except for the reflex sympathetic dystrophy portion 
of the disability.

In July 2008, the veteran testified at a hearing before the 
Board.  During the hearing, the veteran stated that she 
desired to continue her appeal only with respect to the claim 
of service connection for a psychiatric disability and the 
claim for a TDIU rating.  All the other issues on appeal were 
to be withdrawn.  Thus, the two issues identified on the 
title page are the remaining issues on appeal and the other 
issues are considered to have been withdrawn.  See 38 C.F.R. 
§ 20.204 (2008).  Because the veteran is claiming service 
connection for multiple psychiatric disabilities, to include 
PTSD, depression, and a personality disorder, the Board has 
characterized the issue generally as entitlement to service 
connection for a psychiatric disability.

REMAND

The veteran contends that service connection is warranted for 
a psychiatric disability, including PTSD, depression, and a 
personality disorder.  After a review of the information and 
evidence of record, the Board finds that further development 
is warranted.  Specifically, a medical examination and 
opinion are necessary to decide the claim and one has not yet 
been afforded to the veteran in connection with the claim.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Regarding her claim of service connection for PTSD, the 
veteran alleges that she had several in-service stressors 
that involved sexual trauma.  The regulations provide that if 
a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavioral changes may 
constitute credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The veteran identified five instances of sexual trauma that 
she alleged occurred during her active military service.  The 
alleged participants were members of the military.  The 
veteran's service personnel and medical records do not 
contain documentation of any of the alleged traumatic 
incidents.  She concedes that there is likely no official 
documentation of the incidents.  As set forth in the 
regulations, the absence of documentation of a stressor 
incident is not fatal to a service connection claim for PTSD 
based on personal assault, because sources other than the 
veteran's service records may corroborate the veteran's 
account of a stressor incident.

Section 3.340(f)(3) allows for VA to submit evidence to an 
appropriate medical or mental health professional for an 
opinion as to whether the evidence indicates that a personal 
assault occurred.  The Board finds that such an action is 
warranted in order to aid in the determination of whether 
there is credible supporting evidence that any of the 
veteran's alleged in-service personal assault stressors 
actually occurred.

Notably, the veteran's service medical records document that 
she was hospitalized in May 1983 with a history of being 
beaten by her husband.  At that time, the veteran was 
diagnosed with marital discord and a borderline personality 
disorder with schizotypal traits.  The veteran did not list 
this incident as one of her alleged in-service stressors in 
the prosecution of her claim.  Nevertheless, the post-service 
medical evidence contains psychiatric treatment records that 
suggest that past spousal abuse may be the underlying cause 
of the veteran's current PTSD diagnosis.  Therefore, even if 
one of the in-service stressors specifically alleged by the 
veteran is not corroborated, the evidence establishes that 
the veteran indeed experienced a personal assault during 
active military service.  

Given that there is credible supporting evidence that an in-
service stressor occurred, the veteran should be afforded a 
VA psychiatric examination in order to determine whether she 
does in fact have PTSD and whether it is linked to the in-
service incident of spousal abuse or to any other in-service 
stressor that may be corroborated.  In the veteran's case, 
she has yet to be afforded an examination in connection with 
her PTSD claim.

An examination is also important because the medical evidence 
suggests that the veteran may have PTSD as a result of 
stressors that did not occur during active military service.  
Treatment for PTSD was first documented many years after 
service in a March 2000 VA treatment record.  It was noted 
that the veteran had psychological stress from psychological 
trauma from her previous marriage.  The pertinent marriage 
was not fully identified.  The omission is important because 
the veteran has been married on several occasions, some of 
which were relationships during her military service, such as 
the one referenced in the May 1983 hospital report, and 
another was a relationship that occurred after service.  
Post-service psychiatric treatment records also reference a 
history of childhood trauma, particularly abuse by the 
veteran's father.

Beginning in February 2003, VA treatment providers began to 
list military sexual trauma as the basis for the veteran's 
PTSD diagnosis.  She was most recently treated at the VA 
Medical Center in Mountain Home, Tennessee.  The more current 
VA treatment records generally reflect a diagnosis of PTSD 
secondary to military sexual trauma.  Thus, the post-service 
medical evidence shows a current diagnosis of PTSD, but the 
diagnosis has been variously linked to pre-service, in-
service, and post-service events.  Accordingly, the results 
of the VA examination will be helpful in clarifying the 
matter.

In addition to PTSD, the veteran contends that service 
connection is warranted for other psychiatric disabilities, 
including depression.  The May 1983 hospital report 
documented that the veteran had a depressed mood and affect.  
At that time, the veteran reported a two-year history of 
symptoms of depression, anxiety, and sleep problems.  The 
veteran's service medical records also showed treatment for 
emotional problems from August 1978 to September 1978.  
Moreover, at her October 1986 separation examination, the 
veteran reported that she had frequent trouble sleeping and 
depression or excessive worry.  Although the psychiatric 
portion of her separation examination was normal, the 
information and evidence establishes in-service psychiatric 
treatment.

Post-service medical records show treatment for depression 
and a diagnosis of major depressive disorder.  VA treatment 
records suggest that the veteran's depression may have been 
related to post-service events, such as a divorce or the 
death of her mother.  However, the VA examiner should be 
requested to provide an opinion on whether the veteran has a 
major depressive disorder, or any other psychiatric 
disability, that is related to her active military service.  
Importantly, the veteran also asserts that she has depression 
as a result of her service-connected physical disabilities, 
particularly her disabilities of the feet.  Therefore, the 
requested medical opinion should also address the matter of 
secondary service connection, including by aggravation.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).

Partly because the claim has been re-characterized, the 
veteran should be sent an updated VCAA letter notifying her 
of the information and evidence necessary to substantiate a 
claim of service connection for a psychiatric disability.  
See 38 C.F.R. § 3.159(b)(1).  The letter should include 
information regarding the criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letter should 
also tell the veteran how to substantiate a claim of service 
connection on a secondary basis.

It appears that the veteran continues to receive regular 
treatment at the Mountain Home VAMC.  Updated treatment 
records should be obtained in light of the remand.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the veteran's claim of service connection for a 
psychiatric disability may have a bearing on the veteran's 
entitlement to a TDIU rating, it follows that, any Board 
action on the claim would be premature.  This is so, 
especially in light of the finding by the Social Security 
Administration that the veteran is unemployable partly as a 
result of psychiatric disability.  Therefore, the Board will 
defer consideration of the TDIU issue.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for a psychiatric 
disability.  Notice regarding secondary 
service connection should be included.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the veteran's more recent 
treatment records (since February 2008) 
from the Mountain Home VAMC and associate 
the records with the claims folder.

3.  Schedule the veteran for 
psychological testing and a psychiatric 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should list all of the veteran's 
psychiatric disabilities in accordance 
with DSM-IV.

The examiner should review the historical 
records for evidence that might reflect 
that the claimed personal assaults 
actually occurred during military 
service.  In performing such review, the 
examiner must clearly identify the 
particular records which are felt to 
provide corroboration of the incident, 
and must give an adequate rationale for 
why it is felt that such records 
establish that a personal assault 
actually occurred during military 
service.

The examiner should review the 
psychological test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  Pre-service and post-
service stressors should also be 
addressed.

In addition to an opinion regarding PTSD, 
the examiner should provide an opinion as 
to the medical probabilities that the 
veteran has any other current psychiatric 
disability that is related to her active 
military service.  Consideration should 
be given to the in-service treatment 
records, dated from August 1978 to 
September 1978, and the hospital report 
dated in May 1983.  The examiner should 
also provide an opinion as to the medical 
probabilities that the veteran has a 
psychiatric disability that was caused or 
made chronically worse by her service-
connected physical disabilities (foot 
disabilities and hysterectomy residuals).  
An opinion should be provided for each 
psychiatric disability diagnosed.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

6.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for a psychiatric disability.  
Consider, as necessary, all psychiatric 
disabilities (PTSD, depression, 
personality disorder, etc.) in order to 
properly adjudicate the claim.  
Additionally, consider secondary service 
connection when adjudicating the claim.  
Then, re-adjudicate the claim for TDIU.  
If any benefit sought is not granted, 
furnish the veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

